DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and Species A in the reply filed on 1/7/2022 is acknowledged. Claims 1-19 are currently pending in this application. Claims 4-9 and 17-19 are withdrawn.
Claim Objections
Claims 1, 10-12, and 15 are objected to because of the following informalities: 
Claim 1 recites “characterized by comprising” in line 1. The word “comprising” appears to be redundant and should be deleted. 
Claim 10 recites “the material”, which lacks antecedent basis. The examiner suggests amending this limitation to recite – a material –. 
Claim 11 recites “the pore diameter”, which lacks antecedent basis. The examiner suggests amending this limitation to recite – a pore diameter –.
Claim 12 recites “the material”, which lacks antecedent basis. The examiner suggests amending this limitation to recite – a material –.
Claim 15 recites “the diameters”, which lacks antecedent basis. The examiner suggests amending this limitation to recite – a diameter of the main root and a diameter of the fibrous roots –.
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 3, the phrase "- like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "-like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim 1 recites “the fibrous roots extend obliquely towards the side away from the boundary layer”. It is unclear whether applicant is referring to a side of the main root or of some other side. Further clarification of this limitation is requested.
Claim 2 recites the limitation "the joint" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The term “close to” in claim 2 is a relative term which renders the claim indefinite. The term “close to” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The distance between the part .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10-14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2007/0142914 A1 to Jones et al. (Jones) in view of US Patent No. 8,043,382 B2 to Kumar et al. (Kumar).
Regarding at least claim 1
Jones teaches a method of forming an implant having a porous tissue ingrowth structure and a bearing support structure (abstract). More specifically, Jones teaches a medical implant including a metal insert having a bone ingrowth structure, an intermediate structure and a bearing support structure, as well as a bearing surface (paragraph 0013).

    PNG
    media_image1.png
    192
    272
    media_image1.png
    Greyscale

Jones meets the limitations of  a metal-ceramic composite joint prosthesis (10), characterized by comprising a metal body (11) and a ceramic body (bearing surface; 8 is disclosed as being made out of metallic or ceramic material), wherein the metal body is integrally formed (shown in fig. 1B) and comprises a porous structure layer (14), a boundary layer (16) and a root-like layer (12), the boundary layer (16) is located between the porous structure layer (14) and the root-like layer (12) (shown in fig. 1B), and that the ceramic body (8) covers the root-like layer and is formed on the boundary layer (16) (fig. 17).
Jones also teaches that the ceramic body (bearing surface; 8) is joined to the metallic insert (i.e. the bone ingrowth structure/porous structure layer; 14, the intermediate structure/boundary layer; 16, and the support structure/root-like layer) by a compression molding process, for the purpose of secure attachment (paragraph 0108). 
However, Jones does not teach that the root-like layer comprises a plurality of root-like filament clusters connected to the boundary layer but not in contact with one another, each root-like filament cluster comprises a main root perpendicularly connected to the boundary layer and a plurality of fibrous roots connected to a lateral side of the main root, the fibrous roots extend obliquely towards the side away from the boundary layer. 
Kumar teaches medical implants having a ceramic body reinforced with a plurality of metal wires (abstract).
[AltContent: textbox (Boundary  layer)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Main root)][AltContent: textbox (Fibrous roots)]
    PNG
    media_image2.png
    191
    252
    media_image2.png
    Greyscale

The implant (100) has a first side (14) coated with a metal coating layer (17) and a second side (16), through which the metal wire reinforcement extends via projections (18) (shown in fig. 2). The region of the projections (root-like layer; 18) extending outside of the body can serve as a matrix for bone ingrowth which can be porous, reticulated, weaved, contain gaps or spaces between the projections, or otherwise provide a region in which bone can grow into and further secure the implant (col. 6, lines 23-35), or the projections (root-like layer; 18) can be additional surface features (root-like filament clusters; 20) on the wire such as barbs (fibrous roots; 22) used as a substrate for porous plasma spray, for bone engagement, or for a porous matrix for the ingrowth of bone (col. 6, lines 39-50), for the purpose of increasing the strength of the body, increasing the distribution of stresses in the body, preventing crack propagation (col. 4, lines 29-41), and for fixation purposes (col. 6, lines 39-50). Fig. 2 of Kumar shows that the projections (root-like layer; 18) comprise a plurality of barbs (root-like filament clusters; 20) connected to a boundary layer but not in contact with one another (see annotated fig. 2 above), each surface feature (root-like filament cluster; 20) comprises a main root perpendicularly connected to the boundary layer (see annotated fig. 2 above) and barbs (plurality of fibrous roots; 22) connected to a lateral side of the main root (see annotated fig. 2 above), and that the barbs (fibrous roots; 22) extend obliquely towards the side away from the boundary layer (fig. 2). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the compression molding process that joins the ceramic body to the root-like layer, as taught by Jones, with a root-like layer that comprises projections/root-like filament clusters connected to the boundary layer but not in contact with one another, each projection/root-like filament cluster comprising a main root perpendicularly connected to the boundary layer and a plurality of barbs/fibrous roots connected to a lateral side of the main root, the fibrous roots extending obliquely towards the side away from the boundary layer, and the ceramic body covering the root-like filament clusters and being formed on the boundary layer, in order to fix the root-like layer to the ceramic body, as taught by Kumar, particularly since the substitution of one known fixation configuration for another would yield predictable results in this case.
Regarding at least claim 2
Jones in view of Kumar teaches the joint prosthesis according to claim 1. Kumar also teaches that the part of each fibrous root connected with the main root is close to the joint between the main root and the boundary layer (annotated fig. 2 shows that the joint where the fibrous root 22 is connected to the main root is close to the joint between the main root and the boundary layer – the examiner notes that the limitation “close to” is a relative term; see 112 rejection above).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to specify that the part of each fibrous root connected with the main root is close to the joint between the main root and the boundary layer, in order to increase the strength of the body, increase the distribution of stresses in the body, prevent crack propagation, and for fixation, as taught by Kumar.
Regarding at least claim 3
Jones in view of Kumar teaches the joint prosthesis according to claim 1. Jones also teaches that the boundary layer is a plate-like structure (fig. 1B). Kumar also teaches that the plurality of root-like filament clusters are regularly connected to a surface of the boundary layer (fig. 2). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to specify that the plurality of root-like filament clusters are regularly connected to a surface of the boundary layer, in order to increase the strength of the body, increase the distribution of stresses in the body, prevent crack propagation, and for fixation, as taught by Kumar.
Regarding at least claim 10
Jones in view of Kumar teaches the joint prosthesis according to claim 1. Jones also teaches that the material of the metal body is a tantalum metal or tantalum alloy (paragraph 0047 teaches that the metal and metal alloys employed include tantalum to more close match mechanical properties of the device with surrounding tissue).  
Regarding at least claim 11
Jones in view of Kumar teaches the joint prosthesis according to claim 1. Jones also teaches that the pore diameter of the porous structure layer is 50-1200 µm (paragraph 0054 teaches pore sizes between 100 and 400 µm).  
Regarding at least claim 12
Jones in view of Kumar teaches the joint prosthesis according to claim 1. Kumar also teaches that the material of the ceramic body is an alumina-based ceramic, a zirconia-based ceramic, or a silicon carbide-based ceramic (col. 4, lines 46-55 discloses suitable ceramics including alumina ceramics and zirconia ceramics).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to specify that the ceramic bearing surface of Jones is an alumina-based ceramic, a zirconia-based ceramic, or a silicon carbide-based ceramic, since these materials are suitable for use as medical implants, as taught by Kumar, and particularly since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding at least claim 13
Jones in view of Kumar teaches the joint prosthesis according to claim 1. Kumar also teaches an included angle between axes of each fibrous root and the main root is less than or equal to 45° (fig. 2 shows the claimed angle).
  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to specify an included angle between axes of each fibrous root and the main root is less than or equal to 45°, in order to increase the strength of the body, increase the distribution of stresses in the body, prevent crack propagation, and for fixation, as taught by Kumar.
Regarding at least claim 14
Jones in view Kumar teaches the joint prosthesis according to claim 13. Kumar also teaches that the included angle between the axes of each fibrous root and the main root is 30º. 
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to specify that the included angle between the axes of each fibrous root and the main root is 30º, in order to increase the strength of the body, increase the distribution of stresses in the body, prevent crack propagation, and for fixation, as taught by Kumar.
Regarding at least claim 16
Jones in view of Kumar teaches the joint prosthesis according to claim 1. Kumar also shows that connecting lines of centers of projections of every three of the root-like filament clusters adjacent and closest to one another on the boundary layer form an equilateral triangle.
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to specify that connecting lines of centers of projections of every three of the root-like filament clusters adjacent and closest to one another on the boundary layer form an equilateral triangle, in order to increase the strength of the body, increase the distribution of stresses in the body, prevent crack propagation, and for fixation, as taught by Kumar.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Kumar, as applied to claim 1, further in view of US Patent Application Publication No. 2007/244484 A1 to Luginbuehl (Luginbuehl).
Jones in view of Kumar teaches the joint prosthesis according to claim 1. However, Jones in view of Kumar does not teach that the diameters of the main root and the fibrous roots are both 0.1-2 mm.
Luginbuehl teaches a prosthetic device for repairing or replacing tissue comprises a layer of highly oriented fibers perpendicular to the base component (abstract), for the purpose of mimicking the tissue being replaced. Luginbuehl also teaches that the diameter of the fibers is in a range of 1 µm to 250 µm (0.001-0.25 mm) (paragraph 0026).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to specify that a layer of highly oriented fibers perpendicular to the base component (abstract), for the purpose of mimicking the tissue being replaced, as taught by Luginbuehl, and particularly since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HOBAN whose telephone number is (571)270-5785. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.H/Examiner, Art Unit 3774                                                                                                                                                                                                        
/YASHITA SHARMA/Primary Examiner, Art Unit 3774